Citation Nr: 9901648	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-23 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether an application for Service Disabled Veterans' 
Insurance (RH) was timely filed. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968, and from February 1971 to January 1973.  He was awarded 
a Combat Medical Badge and a Purple Heart, among other awards 
and decorations.  An RO decision in June 1989 granted service 
connection and a 50 percent rating for PTSD.  That rating was 
subsequently increased to 100 percent, effective from the 
date of the receipt of the original claim  for service 
connection in June 1988.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from October 1990 and May 1996 
determinations of the Philadelphia, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC), which determined that the veteran had not filed a 
timely application for Service Disabled Veterans Insurance 
(RH) (SDVI-RH), and denied reconsideration of the 
application.  During the pendency of the veterans claim, 
jurisdiction of the claims file has been transferred to the 
Buffalo, New York, Regional Office (RO).  

The veteran requested a hearing before the Board, and that 
hearing was conducted before the undersigned Board Member, 
sitting at a hearing in Buffalo, New York.  The Board also 
notes that the veteran submitted a written waiver of his 
right to review by the agency of local jurisdiction of a two-
page document submitted to the Board at that hearing.  See 38 
C.F.R. § 20.1304(c) (1998).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the ROIC should not have denied his 
claim for entitlement to SDVI-RH insurance for failure to 
submit a timely application because he was in the process of 
appealing the rating decision in which service connection was 
granted, and thus, in essence, there was no final decision.  
The veteran also contends that, as an individual who is 
entitled to a total schedular evaluation for post-traumatic 
stress disorder (PTSD), he should be given the benefit of a 
longer period in which to file, as incompetent individuals 
are.  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file, including an insurance folder.  Based on its 
review of the relevant evidence in this matter, and for the 
following reasons and bases, it is the decision of the Board 
that the veteran's claim that his application for SDVI-RH 
should be accepted as timely filed is not well grounded.  


FINDINGS OF FACT

1.  The veteran was notified of an award of service 
connection and a compensable evaluation for PTSD in July 
1989; accompanying this notice was a VA Form 29-4364, the 
application for SDVI-RH, and information about SDVI-RH.

2.  An application for SDVI-RH was not received within one 
year of the veterans July 1989 notification of the grant of 
service connection for PTSD.  

3.  The medical evidence does not show that the veteran has 
been found to be incompetent, including during the one-year 
period after the award of service connection and a 
compensable evaluation for PTSD. 


CONCLUSION OF LAW

An application for service disabled veterans' insurance was 
not timely filed.  38 U.S.C.A. §§ 1922(a), 5107 (West 1991 & 
Supp. 1998); 38 U.S.C. § 722(a) (1988).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory provision applicable at the time the veteran 
filed his application for SDVI-RH authorized certain 
insurance benefits to a veteran disabled as a result of a 
compensable service-connected disability, if the veteran 
applied for such insurance within one year after a 
determination that he or she had a compensable service-
connected disability.  38 U.S.C. § 722(a) (1988).  This 
provision was renumbered as 38 U.S.C.A. § 1922(a), and 
amended, in August 1991.  See Pub. L. No. 102-83, §§ 4(a), 
5(a) and (c), 105 Stat. 403-406 (1991); Pub. L. No. 102-86, 
§§ 201(a), 202(a), 105 Stat. 414 (1991).  The amended 
provision authorizes benefits if the veteran applies within 
two years after notification of eligibility.  38 U.S.C.A. 
§ 1922(a) (West 1991 & Supp. 1998).  

However, the law extended the time period for filing with 
respect to persons who, on or after September 1, 1991, were 
found to be eligible for RH insurance.  Pub. L. No. 102-86, § 
201(a)(1), 105 Stat. 414, 415 (1991); Saunders v. Brown, 4 
Vet. App. 320, 323 (1993).  Thus, the 2-year period allowed 
for SDVI-RH applications after September 1991 does not apply 
to this veteran, as he was notified of a grant of service 
connection for a compensable disability in July 1989, and he 
was thus eligible for SDVI-RH prior to September 1, 1991.  
Id.

The veteran was awarded service connection for PTSD, the only 
disability for which he has been granted service connection, 
by a June 1989 rating decision which assigned a 50 percent 
evaluation.  The veteran was notified of this decision in 
July 1989.  Several VA forms and informational materials were 
enclosed with the notice of the grant of service connection 
and the award level, including VA Form 29-4364, the 
application form for SDVI-RH, and VA 29-9, a pamphlet 
providing information about SDVI-RH.  

The veteran submitted VA Form 29-357, the application for 
government life insurance, in September 1990.  This 
application was accepted as an application for SDVI-RH.  The 
VA insurance file reflects that the ROIC contacted the RO to 
determine when the veteran was notified of the grant of 
service connection for PTSD.  The ROIC denied the veteran's 
September 1990 claim because an application for SDVI-RH 
insurance was not filed within one year after the July 1989 
notification to the veteran that he was eligible.  38 U.S.C. 
§ 722(a) (1988).  The VA insurance file also reflects that 
the veteran and his representative were notified of the 
denial in October 1990. 

By a letter dated in March 1996, the veterans representative 
requested information as to the status of the veterans 
application for SDVI-RH.  The representative stated that the 
veteran had never been notified of the status of the 
application, and that, in a previous contact by the 
representative, in March 1991, the representative had been 
told that the application was pending.  By a May 1996 letter, 
the representative contended that the veteran did not 
received the October 1990 letter informing him that the 
application for SDVI-RH was not approved.  The veteran also 
submitted evidence regarding the circumstances of his life 
and his psychiatric condition during the period following the 
grant of service connection for PTSD and the submission of 
the SDVI-RH insurance.  

The ROIC accepted these submissions as a request for 
reconsideration of the September 1990 application for SDVA-
RH.  By a letter dated in May 1996, the RO denied 
reconsideration of that application, and the veteran has 
timely appealed that denial.  

With regard to the contention by the veteran that this 
notification was not sufficient, the Board notes that the 
provisions of 38 U.S.C. § 722 or 38 U.S.C.A. § 1922(a) do not 
include specific notification requirements as noted in 
Saunders v. Brown, 4 Vet. App. 320 (1993).  In addition, it 
is noted that everyone dealing with the Government is charged 
with knowledge of Federal statues and agency regulations. 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1990) (citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).

In July 1996, the veteran submitted a request that the RO 
certify that he met the criteria for classification as 
incompetent at the time of a June 1990 award of a 100 
percent schedular evaluation for PTSD, so as to warrant 
extension of the period in which he would be eligible to 
apply for SDVI-RH.  He contended, in essence, that his mental 
capacity was diminished by his PTSD.  By a statement 
submitted in September 1996, the veteran asked to withdraw 
the request for a finding that he met the criteria for 
incompetency.

At a Travel Board hearing conducted in August 1997, the 
veteran contended that the award of a 100 percent schedular 
evaluation for PTSD, which by its criteria requires total 
industrial and social incapacity, should be defined as 
equivalent to incompetency for purposes of the insurance 
benefit at issue.  The veteran also argued, in essence, that 
he should be allowed one year from the June 1990 notification 
that his disability evaluation had been increased to 100 
percent, because he thought that a 100 percent evaluation was 
required for eligibility for SDVI-RH.  

The Board notes that the veteran has no legal entitlement to 
extension of the one-year application period for SDVI-RH on 
the basis that he misunderstood the eligibility criteria, or 
on the basis that there was no final decision as to the 
percentage assigned for the severity of the compensable 
service-connected disability.  The statute defines the 
eligibility period as beginning on the date service 
connection is determined, so long as the disability is 
compensable, without regard to the evaluation of the severity 
of the compensable disability or the finality of any other 
aspects of the decision.  

The veterans appeal as to the evaluation of the severity of 
the service-connected disability did not change the fact that 
he was notified in July 1989 that service connection had been 
granted at a compensable level.  The applicable statute 
provides that the one-year application period may be extended 
for mental incompetence, but does not provide for an 
extension of the application period on any other basis. 

The version of the statutory provision applicable to the 
veterans claim does provide that, if an applicant for SDVI-
RH is shown by evidence satisfactory to [VA], to have 
been mentally incompetent during any part of the one-year 
period, the application period may be extended until one year 
after appointment of a guardian or until one year after the 
removal of the disability causing the incompetency, whichever 
is earlier.  The  veteran himself indicates that he has not 
been adjudicated incompetent for legal or VA purposes, and a 
guardian has never been appointed for him.  

Although the veteran withdrew his request that the RO provide 
a formal determination that he was incompetent at any time 
during the relevant period, the Board has considered this 
issue, since the statute does not limit the satisfactory 
evidence of incompetency to evidence presented in the context 
of a rating determination of incompetency for VA purposes.  
The Board has therefore considered whether the veteran has 
presented satisfactory evidence of mental incompetency 
during the one-year period beginning in July 1989, by virtue 
of the 100 percent schedular evaluation for PTSD which was in 
effect during that time.  

Mental incompetence for VA purposes is defined as lack of 
mental capacity to contract or to manage ones own affairs, 
including disbursement of funds without limitation.    The 
Board notes that a rating decision issued in June 1990 
specifically noted that the veteran was competent for VA 
purposes.   The evidence of record reflects that the veteran 
has continued to enter into contracts, and to manage his own 
affairs, including all benefits payments, whether from the 
social security administration, from VA, or from other 
sources.  

The Board notes that a 100 percent schedular evaluation for 
PTSD contemplates that the individual is demonstrably unable 
to obtain or retain employment and has totally incapacitating 
symptoms.  The evidence of record reflects that, despite his 
diminished capacity, the veteran continued to handle his own 
affairs, including an application for social security 
benefits, appeal of the evaluation assigned for PTSD and 
permanency of that evaluation, as well as insurance and 
financial matters for his family.  In the absence of medical 
or other competent evidence to show that the veteran was 
incompetent during the period of time in question, the Board 
finds that this aspect of the veterans claim is not well 
grounded.  38 U.S.C.A. § 5107.

The Board finds nothing in the statute or applicable 
regulations authorizing VA to define an individual as 
mentally incompetent for purposes of SDVI-RH benefits where 
there was no mental incompetency for any other purpose.  
38 U.S.C. § 722; 38 C.F.R. part 8 (1998, 1989).  The Board 
finds that it would be unreasonable to find that the 
veterans diminished capacity in this case was equivalent to 
mental incompetence for purposes of benefits under 38 U.S.C. 
§ 722 at some time between July 1989 and September 1990, 
where the veteran was determined competent for purposes of 
all other title 38 benefits, was considered competent for 
purposes of other government benefits, and for purposes of 
all other types of insurance contracts.  Moreover, the 
veteran in this case has never been adjudicated incompetent 
or had a guardian appointed.  

The Board further notes that this interpretation of 
38 U.S.C.A. § 722 is consistent with the provisions of 
38 C.F.R. § 353(d), which states that where reasonable doubt 
concerning the veterans mental capacity to contract or to 
manage his own affairs exists, such doubt must be resolved in 
favor of competency.  38 C.F.R. §§ 3.102, 3.353(d) (1998, 
1989).

The time limit for filing an application for SDVI-RH under 38 
U.S.C. § 722 was very specific.  The veteran had one year to 
file that application from the July 1989 date on which he was 
notified that service connection was granted for PTSD at a 
compensable level.  The Board thus finds that the evidence 
that the veteran was granted a total schedular evaluation for 
PTSD does not constitute satisfactory evidence of mental 
incompetency for purposes of a September 1990 application for 
SDVI-RH.  


ORDER

The veterans application for SDVI-RH was not timely filed, 
and the appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
